 

Case 20-10343-LSS Doc 3324 Filed 05/07/21 Pagei1of4

FILED

se1 HAY -7. AM 10: 00

To: Judge Laurie Selber Silverstein
From:
Claim
Date: Monday, May 3",
Subject: Victim Story & Upcoming Hearing

  
    

SOUR:
Uae prstiriey AWARE

 

! am trustworthy, loyal, helpful, friendly, courteous, kind,
obedient, cheerful, thrifty, brave, clean, and reverent.
fam an Eagle Scout, and this is the Scout Law.

!am tainted, a victim, a shell of myself, petrified, sleep-deprived, cautious, bitter,
devastated, agitated, fearful, questioning, and always slow to trust.
| was raped as a Boy Scout, and this Is my story.

 

The Bankruptcy

The Boy Scouts of America (“BSA”), the world’s largest scouting organization, is involved in a bankruptcy
and mass tort case after an unprecedented cascade of lawsuits claiming a history of sexual assault in its
ranks. Close to 85,000 claimants have come forward as survivors; each one of our stories is a shocking
reminder of (i) the toll that sexual assault can exact, (ii} the pervasiveness of sexual assault for men and
boys, and (iii) the outsized impact of sexual assault when it occurs within a trusted institution,

| believe in the message of Scouting. It is noble and idealistic. Over decades, millions of boys have
become better, more resilient men because of their experience in BSA. But if there is one thing | learned
while earning my Eagle, it is this: you are accountable for your actions.

BSA leadership has sadly chosen not to follow the very values they espouse. Though they have
acknowledged the devasting impact of their negligence (and often deliberate failure to act), their words
are meaningless when their actions push survivors to the side. !t was the BSA’s decision to pursue
bankruptcy, not the survivors. | will probably never see my day in court, and the discussion around the
irreparable harm caused to me is now one of dollars and cents. | feel disgusted and shameful that this is
my only available recourse.

| hope my story serves as a reminder of what this whole ordeal is truly about: addressing mass trauma
and giving survivors the space and support to finally heal.

 

 
Case 20-10343-LSS Doc 3324 Filed 05/07/21 Page 2of4

My Story

| hesitated about submitting my claim from the moment BSA filed for bankruptcy in February 2020 to
the deadline that November. Scouting had been a central part of my life and the foundation for my
relationship with my father.

An Eagle himself, my father took an active role in my experience and served as my Troop’s Scoutmaster.
He patiently taught me to enjoy camping and the great outdoors. He watched with joy and paternal
pride as | rose through the ranks to become Senior Patrol Leader. He personally submitted a letter of
recommendation for my Eagle review, and when | was approved, he shamelessly told everyone he
knew, from friends to customers in his small auto shop. When he passed away, my Troop even
dedicated a building in his honor.

Throughout 2020, it became my morning routine to stare at the “Submit BSA Claim” scratched out on
my wall calendar and wonder if | was doing the right thing by coming forward. At any moment, a
Spiraling cacophony of intrusive thoughts could fill my head with questions and doubt, sidelining me
from work or time with friends and family.

“What if you can’t prove it? You don’t even know his name!”

“The rest of your time in Scouts was good. If this were so bad, how did you get your Eagle?”
“Did it happen in 6" or 7* grade? Why can’t you remember?”

“How could you do this to your father? Don’t you care about his legacy?”

Inevitably, a lone thought would break through and fill my mind with sadness and defeat. The very
words my rapist said to me as he stole my innocence and sentenced me to years of shame and self-
doubt.

“You’re nothin’. You’re never gonna be nothin’.”

My Assault

Pe. Camp Old Indian in the Appalachian Mountains of South Carolina. | was in 6" or 7* grade,
tall but skinny as a rail. My father (Scoutmaster at the time) asked that | reach out to an older Scout
from another Troop who was struggling. He had been lashing out and bullying others around the camp,
and troop leaders and camp staffers were concerned. My father knew that | had a knack for connecting
with people even at my young age.

It was a Wednesday. | remember because it was Parents’ Night. Family members came to camp to
participate in organized activities, eat a great meal, and visit the campers. | had been running around all
day, so | went to shower before heading to the mess hall where everyone across camp was gathered.

| was alone when that older Scout walked in. Still a boy himself but with the body and build of a man. |

     

  

 
 

 

Case 20-10343-LSS Doc 3324 Filed 05/07/21 Page 3of4

Afterwards, | scrubbed myself with soap until the entire bar was gone and my hands were pruny. | felt
dirty. My body shook. My eyes burned from the tears. | needed to tell someone, so | toweled off,
changed clothes, and stumbled two hundred yards to the mess hall where all of camp was gathered. |
saw my mother, but | could not work up the courage to tell her. How could I? | hadn’t fully processed
what had even happened.

| stammered out: “t want to go home. Can | please go home?” She understandably assumed | was
homesick and told me to calm down and stop making a scene. Hundreds of boys and their families were
watching me cry to my mother, and already | could feel the heavy veil of public judgment descend
around me. That was the very moment | repressed the memory. | would not uncover it until years later
when | went to spread my father’s ashes at Camp Old Indian and saw that bathhouse.

It's Time to Act

An eternity occurred in a few short minutes. Throughout the assault, he repeated the words “You're
nothin’. You’re never gonna be nothin’.” Looking back, he was broken and speaking to himself. Still, |
took those words to heart like a masochistic mantra. To this day, | doubt success and welcome failure. |
strive for perfection, yet when the time to act arrives, | watch the moment pass as | fail into depression.

No longer.

Trauma is defined as “an experience that the mind cannot mentally or emotionally process.” To this day,
| cannot process what happened to me. | cannot process how Troop leaders and camp staffers knew
about an aggressive older Scout and let him roam freely around camp. | cannot process how BSA
allowed known abusers to serve as Troop leaders with unfettered access to young boys. And | cannot
process how, in light of the flood of verifiable allegations, BSA has chosen to focus on their bottom line
over the needs of those abused in their care.

i hope and | believe that BSA will do the right thing, but their current plan indicates otherwise. Barring
any significant changes, | will be voting “no” on the upcoming reorganization plan. Moreover, BSA's
actions demonstrate that they are unable to rise to the moment and lead the bankruptcy proceedings.

This is more than a bankruptcy. This is an opportunity to acknowledge past wrongs and do what is
needed for tens of thousands of men to find the peace they deserve. It is our voices that serve as both
guardrails and the North Star. This case is about one thing above all else: the survivors.

Thank you

  

 

 
Case 20-10343-LSS Doc 3324 Filed 05/07/21 Page4of4

MRT

/

 

Lely petty teat . .
ese ET Lcd erat ~~
' : 1 f +f breEALE Maye ~

sR SSPENG—~tome +

oe

WII LFALIS LAN Hy ht
| aH) ADdMIYNYg ¥6g
MALSNBATIC WEN Ie anw7 TOLLS /\

- TiNd TZ0z Awe
004 WI SNVaTyYO MAN

 

 

 

 
